       Case 1:19-cv-00789-KS-RPM Document 78 Filed 05/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 DARRYL ORRIN BAKER                                                                    PLAINTIFF

 VERSUS                                               CIVIL ACTION NO. 1:19CV789-KS-RPM

 WAL-MART STORES EAST                                                                DEFENDANT


                                  ORDER TO SHOW CAUSE

       This matter is before the Court sua sponte. On October 23, 2019, Plaintiff Darryl Orrin

Baker, who is proceeding pro se, filed a civil rights complaint alleging racial discrimination in

connection with car repairs made on his 2010 Buick LaCross at the Wal-Mart in Gulfport,

Mississippi. On June 17, 2020, the Court entered a case management order setting various

deadlines and hearings. Doc. [21]. Included in these deadlines, the Court set a settlement

conference for May 18, 2021 at 9:30 a.m. in Gulfport, Mississippi. Id. at 5. The order required

the parties to notify the Court at least seven days prior to the conference if either party believed

the conference should be cancelled. Ibid. On March 23, 2021, the Court mailed Plaintiff a

notice of calendar setting reminding him of the scheduled settlement conference. Notice of

Calendar Setting (3/23/2021). The notice also reminded the parties that confidential settlement

memoranda should be submitted to the Court seven days prior to the conference.

       The Court, having not received a confidential settlement memorandum from Plaintiff,

contacted him via e-mail on Wednesday, May 12, 2021, and again on Friday, May 14, 2021,

requesting that he submit his memo and reminding him to appear in-person for the settlement

conference. On Friday, May 14, 2021, the Court received via FedEx correspondence from

Plaintiff stating that he would not be attending the settlement conference because of an

unspecified “family crisis”. The correspondence was post-marked May 13, 2021. The Court
       Case 1:19-cv-00789-KS-RPM Document 78 Filed 05/19/21 Page 2 of 2




then set a telephone conference on Monday, May 17, 2021, to discuss whether the settlement

conference would proceed as scheduled and to question Plaintiff regarding his availability for the

settlement conference. Notice of Hearing (5/17/2021). Counsel for Defendant was instructed to

initiate the telephone call and to include Plaintiff on the call. Ibid. Counsel for Defendant and

chambers’ staff both attempted unsuccessfully to contact Plaintiff in an effort to enlist his

participation in the telephone conference. Unable to communicate with Plaintiff, the Court

ultimately cancelled the settlement conference. Text Only Order (5/17/2021).

       Based on the foregoing, Plaintiff is directed to appear before the undersigned for an in-

person hearing on Wednesday, June 2, 2021 at 1:30 p.m. in Gulfport, Mississippi (Courtroom

683) to show cause why he should not be held in contempt for his failure to appear for the

scheduled settlement conference. Plaintiff is cautioned that failure to appear and/or failure

to comply with the Court’s orders may result in sanctions up to and including dismissal of

his lawsuit. The Court will re-schedule the in-person settlement conference to follow

immediately on Wednesday, June 2, 2021 at 2:00 p.m.

       SO ORDERED AND ADJUDGED, this the 19th day of May 2021.




                                                      /s/ Robert P. Myers, Jr.
                                                      ROBERT P. MYERS, JR.
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
